In an action to recover the proceeds of certain fire insurance policies being held by defendant as escrow agent, defendant appeals from a judgment of the Supreme Court, Nassau County, entered August 26, 1975, which is in favor of plaintiff, upon a stipulation of facts and the exhibits submitted therewith. Judgment affirmed, with $50 costs and disbursements, upon the opinion of Mr. Justice Harnett at Trial Term. Hopkins, Acting P. J., Cohalan, Damiani, Christ and Titone, JJ., concur. [82 Misc 2d 396.]